By the Court.

The constitution directs, that the party shall be sued in the county where he resides; but this constitutional privilege applies to original actions which clearly designate the parties, plaintiff and defendant. It does not interfere with those incidental remedies, which necessarily result from the exigencies of the original action. A bill may be filed in equity to procure testimony in aid of the bill original (or for other collateral purposes,) against a person not a resident of the county. This is mentioned for the purpose of illustration, and the present case may be assimilated to it. The garnishee is not a party, in its technical acceptation, he cannot be recognised as a defendant. He is called a “ third person” by the attachment act: and by the process served upon him, he is merely required to surrender to the attaching plaintiff (creditor) propérty which may enable the plain*161tiff to derive a benefit from his action. None of the rights of the garnishees are so implicated as to require a trial of liis vicinage. The attachment served upon him is therefore incidental, or auxiliary to the original action, and does not fall under the constitutional privilege given to defendants.
Davis and Berrien, for Plaintiff,
Harris, for Garnishees.